Citation Nr: 1047645	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-17 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), including as due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 until September 
1971.  

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a September 2006 rating decision 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  

This matter was previously before the Board in April 2008, when 
it was remanded to afford the Veteran a hearing before a member 
of the Board.  The Veteran appeared before the undersigned 
Veterans Law Judge at a Board hearing held via videoconference at 
the RO in December 2008.

This matter came before the Board again in March 2009 and was 
remanded for stressor verification and a new VA examination.  
That development has since been accomplished and the claim is 
again before the Board.

The Veteran submitted directly to the Board an additional 
statement that was received in November 2010.  Although a waiver 
of RO consideration that statement was not provided, the Veteran 
is not prejudiced by the Board's consideration of that evidence, 
as his claim is being fully granted.

The issues of service connection for irritable bowel 
syndrome and unemployability have been raised by the 
record, in August 2009 and December 2008 respectively, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over those issues, and they are referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The evidence of record does shows that the Veteran currently has 
a psychiatric disorder, specifically PTSD, related to his active 
military service.  

CONCLUSION OF LAW

The criteria for the establishment of service connection PTSD 
have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any errors 
were committed with respect to either the duties to notify or 
assist, such errors, such as the failure to obtain Social 
Security Administration records, were harmless and will not be 
further discussed.  

Merits of the Claim
 
The Veteran contends that he currently has PTSD due to his 
service.  In a December 2008 statement, the Veteran reported that 
he was drugged and raped by a soldier in July 1971.  He also 
reported that he has vivid nightmares of an incident at Camp 
Holloway in Vietnam from January 1971 when he was loading shells 
and firing rounds before realizing that they had been shelling 
Americans.  

Service connection for PTSD requires a medical diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The Board notes that the regulation for PTSD has been updated, 
effective July 12, 2010, relaxing stressor verification 
requirements for stressors related to a veteran's fear of hostile 
military activity.  38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 
(Jul 13, 2010).  



[Continued on the next page]  
Combat Stressor

The Veteran's claimed stressor of a friendly fire mission in 
January 1971 has not been verified.  However, a November 2009 VA 
memorandum indicates that he was assigned to the 52nd Security 
Detachment from September 1970 until May 1971 and the HHC 52nd 
Aviation Battalion from May 1971 until September 1971 in Camp 
Holloway Vietnam.  The memorandum noted that Camp Holloway came 
under rocket and mortar attack during the Veteran's time there 
and found that he had experienced enemy attacks while at Camp 
Holloway.  Additionally, under the new regulations, the Veteran 
is found to have been in fear of hostile military activity.  

Although the Veteran's combat stressors have essentially been 
verified and the Veteran has a current diagnosis of PTSD, the 
medical evidence does not establish a link between his current 
PTSD symptomatology and the claimed in-service combat stressor.  

VA outpatient treatment records generally indicate complaints of, 
or treatment for, PTSD; however, they link the Veteran's PTSD to 
his claimed in-service sexual assault and not his combat 
stressors.  For example, a January 2008 VA outpatient treatment 
record noted that the Veteran had anxiety due to military sexual 
trauma.  

Furthermore, the January 2010 VA examiner specifically noted that 
he could not elicit the Veteran in troubling intrusive thoughts 
dealing with his exposure to mortar rounds.  The examiner found 
insufficient evidence from the examination to find a nexus 
between the Veteran's exposure to mortar fire and his PTSD 
symptoms.  

Given the absence of medical evidence finding that the Veteran's 
PTSD is related to his in-service mortar exposure or other combat 
stressor, service connection for PTSD due to those stressors is 
denied.

Sexual Assault Stressor

During his December 2008 Board hearing, the Veteran reported that 
following his described friendly fire incident he transferred to 
security police.  He stated that about 2 months prior to his 
separation he was at a club and a soldier named L.L. drugged his 
drink and sexually assaulted him while he was in a drug-induced 
diminished capacity.  He indicated that he did not report the 
incident and explained that he was getting short at that time and 
just wanted to go home.

With respect to personal assaults, 38 C.F.R. § 3.304(f) notes 
that for a PTSD claim  based on in-service personal assault, 
evidence from sources other than the Veteran's service records 
may corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence. 

As noted above, in order for service connection to be awarded for 
PTSD, three elements must be present: (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between the current PTSD 
symptomatology and the claimed in-service stressor. 38 C.F.R. § 
3.304(f).  

With respect to element, current medical diagnosis of PTSD, there 
are a number of current diagnoses of PTSD of record.  
Accordingly, the element of a current medical diagnosis of PTSD 
has been met.

The Board notes that the medical evidence of record similarly 
supports the Veteran's claim as to a nexus between his claimed 
in-service sexual assault and his current PTSD.  Numerous VA 
outpatient treatment records indicate that the Veteran has 
numerous complaints of, or treatment for, PTSD in relation to his 
military sexual assault, as indicated in a September 2006 VA 
outpatient treatment record.  A September 19, 2006 VA addendum 
noted that the Veteran had previous long standing alcohol and 
marijuana dependence possible worsened or precipitated by his 
reported sexual molestation in the military.  One undated VA 
outpatient treatment record, which also noted a blood pressure 
reading of 140/93 from April 1, 2008, noted a diagnostic 
impression of PTSD from military sexual trauma.

The Veteran also received a VA examination in January 2010.  The 
examiner noted that the claims file did not indicate that the 
Veteran's military sexual trauma had been confirmed and thus he 
could not establish a nexus between a confirmed stressor and PTSD 
symptoms.  However, the examiner found that the Veteran 
demonstrated PTSD symptomatology relating to military sexual 
trauma and did not find evidence of a post-military stressor to 
account for PTSD symptoms.  

In regards to the question of the Veteran's in-service sexual 
assault stressor, the record indicates that the Veteran did not 
report his claimed rape while in service or to any one else for 
years following his discharge from service.   In a September 19, 
2006 VA outpatient treatment record, the examiner noted that the 
Veteran had never sought treatment for his problem until a recent 
trigger, which was when his grandson was potentially sexually 
assaulted, combined with current economical difficulties.  

The Veteran's service records generally indicate that the Veteran 
served honorably in Vietnam.  He only had one record of 
proceedings under Article 15, Uniform Code of Military Justice, 
from early in his service, in March 1970, when he was reprimanded 
for leaving his weapon unguarded.  His record of assignments 
indicates that he frequently received excellent marks for his 
conduct and efficiency.  

The Veteran reported that his sexual assault occurred shortly 
prior to his discharge from service.  The evidence of record 
following his discharge from service generally indicates that the 
Veteran was no longer acting like the soldier indicated by the 
service records.  A December 1973 private company Retail Credit 
note indicated that the Veteran was unemployed and that he had 
quit his job a few weeks previously.  A July 1978 Eligibility 
Entitlement and Counseling Information VA form noted that the 
Veteran had been counseled due to his unsatisfactory conduct.  A 
September 1978 VA Counseling Record similarly noted that the 
Veteran had been counseled due to a change of program or re-
entrance after unsatisfactory progress.  An undated VA Compliance 
Survey Worksheet for Students Pursuing Training noted that the 
Veteran had poor attendance

The lay evidence of record similarly indicates that the Veteran's 
personality changed following service.  In an undated lay 
statement from the Veteran's wife, she reported knowing the 
Veteran for two years prior to his leaving for Vietnam and later 
marrying him while he was still in service.  She noted that 
following his return from service, he was "on a death mission to 
destroy his self and our marriage."  She noted that the Veteran 
had never had a job for any amount of time; 6 months was the 
longest he ever worked straight through.  She also noted that the 
Veteran had been a fun loving and easy going person until he had 
come back from Vietnam.

In an undated lay statement, the Veteran reported that his rape 
has bothered him more than usual, following his catching a 
neighborhood child molesting his grandson.  

The post-service records tend to evidence behavior changes 
following the claimed assault, applicable under 38 C.F.R. § 
3.304(f).  The Veteran's work performance appears to have 
deteriorated following service and he appears to have undergone 
unexplained economic or social behavior changes.  When taken in 
conjunction with the lay evidence indicating the Veteran's 
changed behavior following his return from service, the Board 
finds the evidence to be at least in equipoise as to the 
Veteran's claim of an in-service sexual assault, and thus the 
benefit of the doubt rule applies.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  The Board finds that the Veteran's claimed 
in-service sexual assault stressor to have occurred.  

As the record indicates a current medical diagnosis of PTSD, 
credible supporting evidence that a claimed in-service stressor 
actually occurred, and medical evidence of PTSD symptomatology 
relating to a  military sexual trauma, the Veteran's claim for 
service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


